Citation Nr: 1217092	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-12 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA nonservice-connected pension payments in the amount of $14,499.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to June 1957.  The appellant is the Veteran's spouse and fiduciary. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the VA Committee on Waiver and Compromises (Committee) in Philadelphia, Pennsylvania, which denied entitlement to a waiver of the recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $14,499. 

Pursuant to his request on his March 2009 substantive appeal, VA Form 9, the Veteran was scheduled for a hearing in July 2010 before a Veterans Law Judge sitting at the RO in St. Petersburg, Florida.  The Veteran failed to report for his scheduled hearing. The hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In November 2010, the Board upheld the validity of the Veteran's debt, and denied the issue on appeal.  Subsequently, the Veteran appealed both issues to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Memorandum Decision (Decision), the Court affirmed the Board's decision that the Veteran's indebtedness in the amount of $14,499 was validly created.  As to the second issue, waiver of overpayment, the Court noted that evidence of record which pre-dated the Board's November 2010 decision, but which was not associated with the claims file at that time, resulted in inadequate reasons and bases for the denial.  Specifically, prior to the Veteran's award of nonservice-connected pension, his October 2005 claim only reported monthly income from the Social Security Administration (SSA) in the amount of $587, though he listed his total monthly income as $1,876.  As such, the issue of entitlement to a waiver of recovery of an overpayment of VA nonservice-connected pension payments in the amount of $14,499 was remanded to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an October 2011 Decision, the Court affirmed the Board's November 2010 decision that the Veteran's indebtedness in the amount of $14,499 was validly created. 

2.  In an October 2005 claim for service connection and pension, which pre-dated the Board's November 2010 decision, but was not associated with the claims file at that time, the appellant reported a monthly income of $1,876, though the only source of income reported was $587 from SSA.

3.  The Veteran was awarded non-service connected pension in February 2006, effective November 1, 2005.

4.  An April 2006 VA disability pension notification letter stated that the Veteran's SSA income was the only countable income factored into the calculation of his award of nonservice-connected pension.

5.  The Veteran is not shown to have committed fraud, misrepresentation, or bad faith in the creation of the overpayment. 

6.  VA provided disability pension, effective November 1, 2005, for which the Veteran was not eligible based on other monthly income; VA fault in the creation of this debt is not outweighed by the fault of the Veteran. 

7.  A waiver of repayment of this debt would subject the Veteran to undue financial hardship. 


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of VA nonservice-connected pension payments in the amount of $14,499 have been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's request for a waiver of recovery of overpayment is granted herein.  Further, the VCAA does not apply to the issue at hand.  See Barger v. Principi, 16 Vet. App. 132 (2002); see generally Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000).  

II. Waiver of Overpayment 

The appellant seeks waiver of recovery of the overpayment of nonservice-connected pension payments in the amount of $14,499.  The Veteran's October 2005 claim for VA pension, not associated with the claims file at the time of the November 2010 Board decision, noted a monthly income from the Social Security Administration (SSA) in the amount of $587.  While a total monthly income as $1,876 was reported, no other income stream was identified.  

The Veteran was awarded non-service connected pension in February 2006, and the Veteran was in receipt of nonservice-connected pension benefits from November 1, 2005, through May 1, 2007.  According to the April 2006 disability pension award, pension was awarded based on an annual income of $7,934 from SSA; no other income was reported or calculated.  When disability pension is awarded, VA pays a pension which is the difference between countable income and the maximum annual rate.  In this case, the Veteran's countable income at the effective date, November 1, 2005, was $7,661.00, based on SSA income only.  The disability award also contained a notice stating that that rate of VA pension depends on total family income which includes the payee's income and that of any dependents.  It was also noted that VA must adjust the payments whenever income changes, noting, "You must notify us immediately if income is received from any other source than that shown above. Your failure to promptly tell VA about income changes may create an overpayment which will have to be repaid."  As noted, the only income reported by the Veteran, and therefore listed on the disability pension award, was SSA income. 

Following the receipt of the Veteran's Eligibility Verification Report (EVR), as well as VA Form 21-8416, VA determined that the Veteran's countable income, effective November 1, 2005, was actually $24,959.00.  A January 2008 Financial Status Report (FSR), submitted by the Veteran, noted that he received, each month, $617 from SSA, $298 in retirement pension from AK Steel, and $1,064 from the Bureau of Worker's Compensation.  The additional income, which was not specifically reported when the Veteran initially applied for disability pension, exceeded the maximum annual income limit of $13,309.00 for a veteran with one dependent for the year 2005.  VA informed the Veteran in April 2008 that a debt of $14,499 had been created.   In the October 2011 Decision, the Court affirmed the Board's November 2010 decision that the Veteran's indebtedness in the amount of $14,499 was validly created.

The appellant asserts that collection of this debt would result in undue hardship.  While the Court affirmed the decision that the debt in question was properly created, the Board notes that there shall be no recovery of overpayment of VA benefits if it is determined that recovery would be against equity and good conscience.  See 38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.962 (2011). 

The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the appellant and the Government. 

A January 2008 FSR indicated that he and his spouse received a combined gross monthly income of $1,979 ($617 from SSA, $298 in retirement pension from AK Steel, and $1,064 from the Bureau of Worker's Compensation), with monthly expenses of $1979.  He indicated that his assets consisted of $31 in cash, as well as a 2003 Chrysler Voyager worth $254. 

The appellant's request for a waiver of the overpayment was referred to the Committee.  In June 2008, the Committee considered the appellant's claim for a waiver.  The Committee made a specific determination that there was no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue.  However, the Committee denied the appellant's request for a waiver of the indebtedness created by the overpayment of nonservice-connected pension benefits, finding that these overpaid funds increased the Veteran's assets, creating a financial gain at Government expense.  The Committee also found that repayment of this debt would not defeat the purpose of which the benefit was intended.  Change of position and defeat of purpose were considered, as the Committee found that these principles did not apply in this case.  In consideration of the standards of equity and good conscious, the Committee determined that these principles outweighed any claimed financial hardship. 

In cases where there is no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue, and, therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a), in order to dispose of the matter on appeal, the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2011).  The pertinent regulation in this case provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  See 38 C.F.R. § 1.965(a). 

In making this determination, consideration is given to the following elements, which are not intended to be all-inclusive: (1) fault of debtor (where actions of the debtors contribute to the creation of the debt); (2) balancing of faults (weighing fault of the debtor vs. the fault of VA); (3) undue hardship (whether collection would deprive the debtor or family of basic necessities); (4) defeat the purpose (whether withholding of benefits or recovery would nullify the objective for which benefits were intended); (5) unjust enrichment (failure to make restitution would result in unfair gain to the debtor); and (6) changing position to one's detriment (reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation).  See 38 C.F.R. § 1.965(a). 

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  See Jordan v. Brown, 10 Vet. App. 171 (1997). 

When, in fully weighing and balancing each equitable factor, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the appellant the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001). 

In November 2010, the Board found that the facts of this case did not reveal fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the overpayment in question.  Having established the lack of fraud, misrepresentation, or bad faith, the Board must, once again, proceed to the question of whether the collection of the overpayment would be against "equity and good conscience."  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  As noted above, pursuant to 38 C.F.R. § 1.965, the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights. 

The first and second elements to be discussed pertain to the fault of the debtor versus the fault of VA.  In its prior decision, the Board found that the responsibility in the creation of the overpayment at issue rests with the Veteran, inasmuch as it was due to his failure to submit an accurate statement of monthly income.  It was noted that, had the Veteran submitted accurate income statements, his disability pension would never have been approved in the first instance.  However, evidence now associated with the claims file demonstrates that, in October 2005, the Veteran accurately reported a monthly income of $1,876 on the third page of his claim.  It is acknowledged that, on the next page, only SSA income in the amount of $587 was reported.  Instead of requesting a clarification of this discrepancy, VA simply issued an award of nonservice-connected pension based on the fourth page of the Veteran's claim alone, without regard to the preceding page.

Although the award letter stated that, "You must notify us immediately if income is received from any other source than that shown above. Your failure to promptly tell VA about income changes may create an overpayment which will have to be repaid," the Board notes that the Veteran accurately reported his total monthly income at the time of his initial claim.  Assigning the benefit of the doubt to the appellant, the Board concedes that the Veteran's monthly income did not change significantly from the time of his initial award, and therefore does not find fault in the appellant's failure to report any such change.  See 38 U.S.C.A. § 5107(b).

Moreover, in several statements in support of this claim, the Veteran argued that he was never informed of the maximum income limit to qualify for the receipt of disability pension.  In November 2010, the Board found that, because the Veteran failed to report the vast majority of his monthly income, his awareness of income requirements was rendered moot, as his income statements proved to be factually inaccurate.  In light of the additional evidence now associated with the Veteran's claims file, the Board finds that VA's failure to ascertain the Veteran's complete monthly income, coupled with a lack of notification with regard to the maximum income limit for the award of nonservice-connected pension benefits, outweighs the fault of the Veteran in the creation of this debt.

With respect to the third element, whether the Veteran would be subjected to undue hardship if the debt were recovered, the appellant's most recent FSR, dated October 2010, showed a deficit of $771.37 per month.  In arriving at this amount, the appellant failed to account for the bi-monthly annuity payments from the Worker's Compensation Bureau.  When the additional payment is added to the Veteran's other income, to include that of the appellant, the total family monthly income is $2,343.73 (all figures taken from the appellant's own submissions).  This recalculation results in a monthly deficit of $181.37. 

The Board notes that financial hardship alone is not sufficient to constitute undue hardship for VA purposes.  Undue hardship is defined as depriving the debtor or his family of basic necessities.  38 C.F.R. § 1.965(a)(3).  Basic necessities constitute food, clothing, and shelter.  It was determined in November 2010 that ownership of an automobile is a convenience, not a basic necessity, and home ownership is not required to obtain shelter.  However, noting once again that the Veteran accurately reported his monthly income at the time of his claim for VA pension, the Board is sympathetic to the financial hardships the Veteran would incur as a result of this debt, and coupled with the finding of fault on the part of VA, warrants the waiver of an otherwise valid debt in this instance. 

The Board has further considered whether recovery of the overpayment would defeat the purpose for which the benefits were intended, and whether a waiver of overpayment would cause "unjust enrichment."  While it is clear that the Veteran received VA payments to which he was not entitled, and that he was unjustly enriched in the amount of $14,449, the Board finds that VA fault in the creation of this debt, coupled with the Veteran's financial hardship, outweighs these principles.  Applying the "benefit-of-the-doubt" rule to the claim at issue, the Board finds that a waiver of recovery of overpayment of VA nonservice-connected pension payments in the amount of $14,449 is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a waiver of recovery of an overpayment of VA nonservice-connected pension payments in the amount of $14,499 is granted.



____________________________________________
RYAN T. KESSEL 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


